Title: To Alexander Hamilton from George Washington, 11 July 1794
From: Washington, George
To: Hamilton, Alexander



Philadelphia July 11th. 1794.
(Private)
Dear Sir,

I am sorry to hear that your little Son continues indisposed, and wish you to carry him into the Country for a few days, if it is conceived that exercise & change of Air will be of Service to him.
Before you go, or as soon after as convenient, I should be glad to receive your opinion in writing, on the Kentucky & Georgia business; both of which have been communicated to you by the Secretaries of State & of War—or one of them—according to the information I have received.
I sincerely wish that the excursion you propose may have the desired effect. I am Dr Sir
Your Affecte. Servt.

Go: Washington

PS.   Have you draughted any answer yet to the Letter of the Marquis of Lansdowne to me, introductory of the Bishop of Autun?
